Citation Nr: 1424916	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  07-39 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to an initial compensable rating for right ear hearing loss.

3. Entitlement to a disability rating in excess of 10 percent for pes planus, left foot, prior to September 15, 2011, and to a disability rating in excess of 20 percent after that date.

4. Entitlement to a disability rating in excess of 10 percent for residuals of a left ankle injury.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1977 to March 1984.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that it has previously remanded these issues in August 2011 for further development.

The Board further notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of an Appellant's Post-Remand Brief dated May 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file does not contain any documents at this time.

The issue of entitlement to an initial compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the left ear hearing loss is etiologically related to noise exposure during active military service.

2. Prior to September 15, 2011, the Veteran's left foot pes planus has been manifested by moderate disability, with pain on use of the foot and tenderness to palpation and manipulation; weight-bearing line over the great toe was observed, but there is no objective evidence of marked deformity (pronation, abduction, etc.), swelling on use, or characteristic callosities.  

3. At the time of the September 15, 2011 VA examination, the Veteran's left foot pes planus was manifested by pain on use and manipulation, characteristic calluses, and extreme tenderness of plantar surface.   

4. For the entire appeal period, the Veteran's residuals of a left ankle injury have been manifested by pain, instability, tenderness, and, at most, moderate limitation of motion, without marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.10, 3.303, 3.385 (2013).

2. The criteria for a disability rating in excess of 10 percent for left foot pes planus prior to September 15, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2013).

3. The criteria for a 30 percent disability rating, but not higher, for left foot pes planus since September 15, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2013).

4. For the entire appeal period, the criteria for a disability rating in excess of 10 percent for residuals of a left ankle injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Here, the Board finds that the VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2006 letter advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also provided the Veteran with relevant rating criteria and informed him of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA outpatient treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded multiple VA examinations for his service-connection and increased rating claims.  Neither the Veteran, nor his representative has alleged that these examinations are inadequate.  Moreover, the Board finds that the examinations are adequate because they include an interview with the Veteran, a review of the record, and a full physical examination with diagnostic testing, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims, and no further examination is necessary.

Thus, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

A. Service Connection for Left Ear Hearing Loss

The Veteran claims that he has left ear hearing loss that started in service, as a result of being constantly exposed to high levels of noise in service.
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.   

Service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit  has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has a current left ear hearing loss disability for VA purposes.  Specifically, VA audiological evaluations in December 2006, September 2011, and December 2011 reveal a left ear hearing disability as defined by VA regulations.  See 38 C.F.R. § 3.385.  Therefore, the first element of a service connection claim, existence of a current disability, is met.  

Furthermore, while the Veteran's STRs are negative for any findings, treatment, or diagnosis referable to left ear hearing difficulties, the Board finds that he has competently and credibly testified during his examinations to in-service noise exposure.  The Board notes that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  It is also important to note that the Veteran has been service-connected for right ear hearing loss.  As such, the Board concedes to noise exposure in service, fulfilling the second element of a service connection claim.  Therefore, the remaining inquiry is whether the Veteran's current left ear hearing loss is related to his in-service noise exposure.

A December 2006 VA audio examination showed that the Veteran suffered from left ear hearing loss.  During the examination, the Veteran reported that he was exposed to high levels of noise during his military service, and that since the onset, the hearing loss has been progressive and fluctuant.  The examiner stated that the high frequency sensorineural hearing loss was possibly consistent with noise exposure.  However, the examiner opined that because the review of the claims file showed that hearing was within normal limits in the left ear at the time of discharge from the military, it "would seem less than likely that the hearing loss in the left ear is a service connected disability."  

During a December 2007 VA ear disease examination, the Veteran stated that his hearing began to decline in both ears as a result of being exposed to shooting and being around heavy equipment.  The Veteran also stated that he "was told that he should perhaps have this worked up."  Although he works in construction, the Veteran stated that he was using hearing protective devices.  After examining the Veteran, the examiner stated that "the patient's temporal rating relationship of acoustic trauma occurring in the service and being told as discharge from the service that he had hearing loss and should [get it checked], it seems more likely than not that acoustic trauma sustained while in the service led to his hearing loss."  

A September 2011 VA audio examination showed that the Veteran had left ear hearing loss for VA purposes.  During the examination, the Veteran contended that his left ear hearing loss began gradually while serving in the military.  Although the examiner diagnosed the Veteran with left ear hearing loss, she could not provide an etiology opinion because the claims file was not available to her.  

The same audiologist conducted another audio examination of the Veteran after having reviewed the claims file and the Veteran's medical records in December 2011.  The examiner again confirmed the diagnosis of left ear sensorineural hearing loss for VA purposes.  The examiner further noted that the sensorineural hearing loss of the left ear was "possibly consistent with noise exposure."  Despite acknowledging noise exposure in service, however, the examiner opined that it is less likely than not that the hearing loss at the left ear was the result of his military duty.  As rationale, the examiner stated that the Veteran's left ear showed normal audiometric data prior to separation.

In light of the above evidence, to include the December 2006, September 2011 and December 2011 VA opinions, the Board determines that with the resolution of all reasonable doubt in favor of the Veteran, service connection for left ear hearing loss is warranted.  While it is clear that the evidence does not demonstrate that the Veteran's left ear hearing loss, per se, is of service origin, the record evidence is equivocal as to whether this condition arose as a result of the Veteran's military noise exposure.  In this context, the Veteran's contentions that his left ear loss results from his in-service noise exposure is supported by the VA medical opinion provided in December 2007, and is opposed by the VA medical opinions provided in December 2006, September 2011, and December 2011.  However, the Veteran's medical record as a whole lends support, in effect, to both the foregoing opinions.  In such cases, where the evidentiary record is so evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board concludes that the Veteran's left ear hearing loss is etiologically related to his noise exposure during active military service.  According, service connection for left ear hearing loss is granted.

B. Increased Rating Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is a guide for the evaluation of disability resulting from diseases and injuries experienced as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as detailed below, the Board has considered whether staged ratings are appropriate for the disabilities on appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Board has reviewed all evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the following analysis will focus on what the evidence shows, or fails to show, as to the claims.

i. Pes Planus, Left Foot

The Veteran contends that a higher disability rating than 10 percent is warranted for his service connected left foot pes planus prior to September 15, 2011, and in excess of 20 percent since that date.  The Veteran has been service-connected for his left foot pes planus under Diagnostic Code (DC) 5276.

Under DC 5276, a non-compensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability.  A 30 percent rating is awarded where unilateral flatfoot is manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

A May 1999 VA feet examination diagnosed the Veteran with first degree pes planus and mild metatarsus valgus.  During the examination, the Veteran stated that he had a bumblebee-like feeling in both of his feet and legs, left greater than right, and that the bottom of his feet burn.  He also reported that he had pain after walking about 500 feet; that he had chronic burning at all times; and that he had increased pain after standing for greater than five minutes in one position.  The examination did not show any stiffness, swelling, redness or heat.  Moreover, the Veteran reported daily flare-ups of joint pain which occur at night when his feet become cold, and daily pain and burning due to his job, which requires him to stop at least two hours for rest to allow the pain to subside.   

The examiner noted that no crutches, braces or cane were required, and that the Veteran was unable to wear any other shoes except athletic shoes.  The physical examination of the left foot showed that left fourth toe was deviated medially, and left third toe had a callus on the tip of the toe.  The arch was flattened.  There was no evidence of painful motion, edema, instability, weakness, or tenderness.  Also, no hammertoes, high arches, or clawfoot was noted.  The examiner stated that achilles tendon was midline, weight bearing and non-weight bearing.  The x-ray of the feet did not show any bone or joint abnormality.  

An October 2004 VA joints examination noted the Veteran's left foot pes planus.  During the examination, the Veteran reported burning pain along the plantar aspect of his foot.  The burning was noted to have extended up to his back.  He did not have pain with walking along the arch of his foot, but it was rather nerve pain and burning.  The examiner noted that the Veteran's left foot pes planus was not really causing him disability, and that he used no inserts for this. 

A December 2006 VA feet examination revealed that the Veteran had pain with activity since diagnosis.  The left foot manifested pain, swelling, and fatigability.  However, there was no heat, redness, stiffness, weakness, or lack of endurance.  There was no objective evidence of painful motion, abnormal weight bearing, or hammertoes.  However, there was objective evidence of tenderness.  The non-weight bearing and weight bearing were shown as inward bowing.  Although there was midfoot malalignment and painful manipulation, there was no forefoot malalignment, or pronation.  There was weight bearing line over the great toe.  

In light of the medical evidence above, the Board concludes that the Veteran's left foot pes planus does not warrant a disability rating in excess of 10 percent prior to September 15, 2011.  For example, the May 1999 VA examination showed that the left fourth toe was deviated medially, and left third toe had a callus on the tip of the toe.  The October 2004 VA examination reported pain, but noted that this really was not a disability.  And the December 2006 VA examination showed inward bowing, but there was no pronation.  As a result, the Veteran's symptoms more closely approximate a 10 percent disability rating because of the inward bowing, the pain, and the deviation of the left fourth toe.  Because there is no objective evidence of marked deformity, or marked pronation, and because the disability at issue is only with regard to the left foot, which is unilateral, a higher rating of 20, 30, or 50 percent under DC 5276 is not warranted.  

The Board finds that since September 15, 2011, a disability rating of 30 percent, but not more, is warranted for the Veteran's service-connected left foot pes planus.

A September 2011 VA pes planus examination showed that the Veteran had pain using his left foot.  The pain was accentuated on use, and there was pain on manipulation of the foot.  No swelling on use was indicated.  The examiner noted characteristic calluses, and there was extreme tenderness of plantar surface.  The Veteran's symptoms were not relieved by arch supports.  Although there was decreased longitudinal arch height on weight bearing, there was no objective evidence of marked deformity of the foot such as pronation or abduction.  The examination also revealed that the weight bearing line did not fall over or medial to the great toe.  Also, there was no lower extremity deformity other than pes planus, causing alteration of the weight bearing line.  The examiner noted that there was no inward bowing of the Achilles' tendon, and there was no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  No assistive devices were noted as a normal mode of locomotion, although it was reported that there was occasional use of braces.  Views of the left foot demonstrated mild degenerative osteoarthritis within the first MTP joint.  

In light of the September 2011 VA pes planus examination, the Board concludes that a disability rating of 30 percent, but not more, is warranted for the Veteran's left foot pes planus since September 15, 2011.  This is because even though the examination did not reveal an objective evidence of marked deformity such as pronation or abduction, there was accentuated pain on use, pain on manipulation of the foot, the pain was accentuated on manipulation.  More importantly, in addition to having characteristic calluses, the Veteran's symptoms were not relieved by arch supports; the Veteran had extreme tenderness of plantar surface of his foot, and the tenderness was not improved by orthopedic shoes or appliances.  As a result, the Veteran's symptoms warrant a 30 percent disability rating.  The board notes that a 50 percent rating is not warranted because these symptoms were not reported as bilateral, but they are unilateral.   

The Board has also considered whether any higher ratings may be warranted under other potentially applicable diagnostic codes but has determined that the most appropriate diagnostic code for rating the disability is the diagnostic code for flat feet and that no reasonable basis exists for assigning a higher rating under another diagnostic code.  The Veteran does not have claw foot, or malunion or nonunion of the tarsal or metatarsal bones as documented by multiple VA examiners; therefore, consideration of Diagnostic Codes 5278 or 5283 are not warranted.  Further, the evidence is also devoid of a showing of a moderately-severe foot injury as would warrant consideration of Diagnostic Code 5284.

Finally, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) have also been considered.  However, other than has already been awarded, an increased evaluation is not warranted on the basis of functional loss due to pain or weakness in this case, as those symptoms are already contemplated by the criteria of Code 5276.  The Veteran's objective symptoms are supported by pathology consistent with the assigned ratings.  In any event, the Veteran's disability evaluation in this case is not based on range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left foot pes planus with the established criteria found in the rating schedule and finds that the disability is fully addressed by the rating criteria under which it is rated.  Specifically, the rating criteria contemplate weight bearing abnormality, tendon displacement, pain on use and manipulation, pronation, and extreme tenderness.  Moreover, the criteria consider symptoms not experienced by the Veteran such as spasm, abduction, swelling, and callosities.  The evidence in the claims file does not indicate that extra-schedular referral is appropriate as there is no evidence of hospitalization and the Veteran has not reported that his pes planus left foot, alone, markedly interfere with his work at a level beyond that contemplated by the rating schedule.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

ii. Residuals of a Left Ankle Injury

The Veteran contends that a higher disability rating than 10 percent is warranted for his service connected residuals of left ankle injury.  He has been service-connected for his left ankle under DC 5271.

Under DC 5271, ankle disability with moderate limitation of motion warrants a 10 percent rating.  A 20 percent rating is assigned for ankle disability with marked limitation of motion.  Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  
The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

During a December 2006 VA joints examination, the Veteran reported that he was unable to stand for more than a few minutes, and that he is able to walk 1/4 mile.  The examination revealed that no assistive devices were needed for walking; that there were no constitutional symptoms or incapacitating episodes of arthritis; that that there was no giving way, instability, episodes of dislocation or subluxation, locking episodes, inflammation, or flare-ups of joint disease.  On the other hand, there was weakness, stiffness, deformity, and pain.  

The physical examination also showed that the gait was antalgic, but there was no evidence of abnormal weight bearing.  For dorsiflexion, active motion against gravity was 0 to 20 degrees, with pain beginning at 15 degrees, and the passive range of motion was 0 to 20 degrees, with pain beginning at 15 degrees.  No additional limitation of motion was reported on repetitive use.  

For plantar flexion, the active motion against gravity was 0 to 35 degrees, with pain beginning at 25 degrees, and the passive range of motion was 0 to 35 degrees, with pain beginning at 25 degrees.  Again, no additional limitation of motion on repetitive use was reported.  The examiner also noted that there was no loss of a bone or part of a bone, no inflammatory arthritis, no joint ankylosis, no ankle instability, or no tendon abnormality. 

A September 2011 VA ankle examination showed that the Veteran had decreased range of motion of the left ankle.  The examination revealed that left ankle plantar flexion was 35 degrees, and left ankle plantar dorsiflexion was 15 degrees.  During the examination, the Veteran was able to perform repetitive use testing with 3 repetitions.  After the three repetitions, the left ankle plantar flexion was 35 degrees, and the dorsiflexion was 15 degrees.  The Veteran did not have additional limitation in range of motion of the left ankle following repetitive use testing.  The functional loss was reported as less movement than normal, pain on movement and swelling.
The examination further showed that the Veteran did not have ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy (astragalectomy).  The examiner noted that the Veteran's ankle condition did not impact his ability to work.  In the findings, the examiner reported that there was no acute fracture or dislocation, and there was no significant soft tissue swelling.  There was a mild post traumatic deformity adjacent to the medial malleolus.      

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's residuals of a left ankle injury is not warranted.  A higher rating for limitation of motion of the ankle pursuant to DC 5271 requires marked limitation of motion.  See 38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran's range of motion for his ankle was, at its most restricted, dorsiflexion to 15 degrees and plantar flexion to 35 degrees, which still allows for much movement of the ankle.  Thus, the medical evidence documents that the service-connected residuals of a left ankle injury are productive of, at most, moderate limitation of motion of the ankle under DC 5271.

The Board has considered additional loss of function per 38 C.F.R. §§ 4.40 and 4.45, Mitchell, supra, and DeLuca, supra.  The Veteran's additional symptoms include pain and weakness.  The Board acknowledges that, at his December 2006 and September 2011 VA examinations, the Veteran's functional impairment was manifested by less movement, weakened movement, swelling, and interference with standing and walking.  However, such did not result in functional loss that more nearly approximates marked limitation of ankle motion.  Specifically, at such time, examination revealed plantar flexion to 35 degrees, with pain at 25 degrees and dorsiflexion to 20 degrees, with pain at 15 degrees. Moreover, the Veteran was able to perform repetitive-use testing, with no additional limitations in range of motion. Based on the Veteran's ranges of motion, and the objective evidence demonstrating that the Veteran's additional symptoms do not result in functional loss, the Board finds that the evidence of record does not show additional functional limitation due to these symptoms that is tantamount to the marked degree of limitation required to achieve the higher 20 percent evaluation.  38 C.F.R. § 4.71a, DC 5271.  As such, a higher evaluation based on limitation of motion is not warranted.  Id. 
The Board has also considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's left ankle disability, but finds that no higher rating is assignable under any other diagnostic code.  There is no competent evidence of record documenting the presence of any ankylosis in the ankle or its equivalent so an increased or separate rating is not warranted under DCs 5270 or 5272.  Also, as there is no competent evidence demonstrating that the service-connected disability is manifested by malunion of the os calcis or astragalus, or astragalectomy.  Therefore, DCs 5273 and 5274, respectively, are inapplicable.  See 38 C.F.R. § 4.71a.  Furthermore, the left ankle disability also has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule. 

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his residuals of a left ankle injury.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptomatology relating to his residuals of a left ankle injury because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his residuals of a left ankle injury.  Accordingly, entitlement to a rating in excess of 10 percent for the Veteran's service-connected residuals of a left ankle injury must be denied.  In so finding, the Board adds that there is no evidence that this disability has exceeded the current rating assigned at any time during the period on appeal.  Therefore, there is no basis for any staged rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) . 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

Here, the Board finds that the Veteran's residuals of a left ankle injury are fully addressed by the rating criteria under which such disability is rated.  Specifically, the Veteran's 10 percent rating contemplates his complaints of pain and limitation of motion, as well as his functional impairment resulting from such.  Therefore, there are no additional symptoms of the Veteran's residuals of a left ankle injury that are not addressed by the rating schedule.  Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Hence, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, though the Veteran has reported impairment with his work due to residuals of a left ankle injury, he has not alleged, and the evidence does not show, that such renders him unemployable.  Moreover, such impairment at work is contemplated by his assigned 10 percent rating.  Therefore, the issue of a TDIU has not been raised and no further consideration of such is necessary. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for a left ankle injury.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted.

A disability rating in excess of 10 percent for left foot pes planus prior to September 15, 2011 is denied.

A disability rating of 30 percent, but not higher, for left foot pes planus since September 15, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for residuals of a left ankle injury is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that VA regulations governing the evaluation of hearing loss provides that left and right ear hearing loss is rated together.  As the Board has herein granted service connection for left ear hearing loss, a remand is necessary in order for the AOJ to implement the award and re-adjudicate the Veteran's claim for an initial compensable rating for right ear hearing loss for the assignment of a disability rating for service-connected bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.86, Tables VI, VIA, and VII (2013).

Moreover, additional VA treatment records may exist since the December 2011 VA hearing loss examination.  Thus, upon remand, the AOJ should obtain and associate with the claims file any medical records pertinent to the Veteran's hearing loss since December 2011 from the Nashville and Tennessee Valley VAMCs.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran also should be given an opportunity to identify any healthcare provider who treated him for his hearing loss.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from Nashville and Tennessee Valley VAMCs dated since December 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining all outstanding records, implementing the Board's award of service connection for left ear hearing loss, and conducting any other necessary development, the Veteran's initial rating claim for right ear hearing loss should be re-adjudicated, for the assignment of a disability rating for service-connected bilateral hearing loss, based on the entirety of the evidence, to include the evidence received since the issuance of the April 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


